
	

113 HR 4024 IH: Ensuring Access to Clean Water Act of 2014
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4024
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mrs. Capito introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To protect navigable waters from contamination by chemical storage facilities, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Access to Clean Water Act of 2014.
		2.Protection of navigable waters from contamination by chemical storage facilitiesThe Federal Water Pollution Control Act (33 U.S.C. 1251 et. seq.) is amended by adding at the end
			 the following:
			
				VIIProtection of Navigable Waters from Contamination by Chemical Storage Facilities
					701.DefinitionsIn this title:
						(1)Aboveground storage tank
							(A)In generalFor the purposes of this title, the term aboveground storage tank means any container, or set of connected containers, designed to contain fluids located at a
			 covered chemical storage facility, constructed of materials including
			 concrete, steel, plastic or fiberglass reinforced plastic and located on
			 or above the ground surface.
							(B)ExclusionsFor the purposes of this title, the term aboveground storage tank does not include—
								(i)any aboveground storage tank of 1,100 gallons or less capacity, unless that tank is greater than
			 500 gallons capacity and is located within 500 feet of a navigable water
			 that is designated for use as a domestic water supply under section 303;
			 or
								(ii)any aboveground storage tank that is subject to oversight and inspection requirements under a
			 Federal or State law or regulation that is determined by the Administrator
			 or the State as applicable under section 702(c) to be at least as
			 stringent as the requirements of the program under section 702.
								(2)ChemicalThe term chemical means any substance or mixture of substances.
						(3)Covered chemical storage facility
							(A)In generalThe term covered chemical storage facility means a facility at which a chemical is stored and the Administrator or State, as applicable,
			 determines that a release of the chemical from the facility poses a risk
			 of harm to a navigable water that is designated for use as a domestic
			 water supply under section 303.
							(B)ExclusionsThe term covered chemical storage facility does not include a facility that is subject to a procedure, method, or other requirement for
			 equipment to address hazardous substances pursuant to section
			 311(j)(1)(C).
							(C)ConsiderationsIn determining risk of harm posed by a chemical storage facility under subparagraph (A), the
			 Administrator or State, as applicable, may consider the requirements of
			 applicable Federal or State laws (including regulations).
							(4)State programThe term State program means a chemical storage facility source water protection program established under section 702.
						702.Establishment of State programs
						(a)In generalNot later than 1 year after the date of enactment of this title, the Administrator or each State
			 exercising primary enforcement responsibility under section 702(c), as
			 applicable, shall carry out, directly or through delegation, a chemical
			 storage facility source water protection program to provide for the
			 protection of navigable waters that are designated for use as domestic
			 water sources under section 303 from a release of a chemical from a
			 covered chemical storage facility.
						(b)Program requirements
							(1)In generalA State program under subsection (a) shall provide for oversight and inspection of each covered
			 chemical storage facility in accordance with the requirements described in
			 paragraph (2) to prevent the release of chemicals into a navigable water
			 that is designated for use as a domestic water source under section 303.
							(2)Minimum requirementsAt a minimum, a State program shall include—
								(A)requirements for covered chemical storage facilities, including—
									(i)acceptable standards of good design, construction, or maintenance;
									(ii)leak detection;
									(iii)spill and overfill control;
									(iv)inventory control;
									(v)an emergency response and communication plan;
									(vi)an employee training and safety plan;
									(vii)an inspection of the integrity of each covered chemical storage facility;
									(viii)lifecycle maintenance, including corrosion protection;
									(ix)notice to the Administrator, the appropriate State agency, and applicable operators of public water
			 systems on the navigable water designated for use as a domestic water
			 supply under section 303 of—
										(I)the potential toxicity of the stored chemicals to humans and the environment; and
										(II)safeguards or other precautions that can be taken to detect, mitigate, or otherwise limit the
			 adverse effects of a release of the stored chemicals; and
										(x)financial responsibility requirements, including proof of insurance, bond, or other similar
			 instrument;
									(B)inspections of aboveground storage tanks at covered chemical storage facilities, which shall occur—
									(i)for a covered chemical storage facility identified in a source water assessment area under section
			 1453 of the Safe Drinking Water Act (42 U.S.C. 300f et seq.), not less
			 frequently than once every 3 years; and
									(ii)for any other covered chemical storage facility, not less frequently than once every 5 years; and
									(C)a comprehensive inventory of the covered chemical storage facilities in each State.
								(c)AdministrationA State program shall be carried out—
							(1)if the State exercises primary enforcement responsibility for the issuance of permits under section
			 402(b), by the State; and
							(2)if the State does not exercise primary enforcement responsibility for the issuance of permits under
			 section 402(b) in that State, by the Administrator.
							(d)Rule of ConstructionNothing in this title shall preclude or deny the right of any State or political subdivision
			 thereof or interstate agency to adopt or enforce standards for the
			 oversight and inspection of covered chemical storage facilities that are
			 more stringent than the minimum requirements in this section.
						(e)Technical assistanceUpon the request of a State exercising primary enforcement responsibility under section 702(c)(1),
			 the Administrator may provide technical assistance to a State program in
			 carrying out activities under this title.
						(f)Survey of Best PracticesThe Administrator shall within six months of the date in section 702(a)—
							(1)prepare a report that surveys the State oversight and inspection programs provided for in this
			 section and applicable regulations implementing such programs in place in
			 each State;
							(2)submit a copy of this report to the Chairman and Ranking Member of the House Transportation and
			 Infrastructure Committee and the Senate Environment and Public Works
			 Committee;
							(3)make the report available to the public on the Administrator’s Web site; and
							(4)provide a copy of the report to each State exercising primary enforcement responsibility under
			 section 702(c)(1).
							703.Emergency powers
						(a)Corrective action ordersThe Administrator under section 702(c)(2) or the State under section 702(c)(1), as applicable, may
			 issue an order to the owner or operator of a covered chemical storage
			 facility to carry out the requirements of this title.
						(b)Petitions
							(1)In generalIn any case in which the Administrator or State as applicable under section 702(c) is authorized to
			 act under subsection (a), the owner or operator of a public water system
			 may—
								(A)commence a civil action for appropriate equitable relief, including a restraining order or
			 permanent or temporary injunction, to address any activity or facility
			 that may present an imminent and substantial endangerment to the health of
			 persons who are supplied by that public water system; or
								(B)petition the Administrator or State as applicable under section 702(c) to issue an order or
			 commence a civil action under subsection (a).
								(2)Response
								(A)In generalSubject to subparagraph (B), not later than 30 days after the date on which the Administrator
			 receives a petition under paragraph (1), the Administrator shall respond
			 to the petition and initiate such action as the Administrator determines
			 to be appropriate.
								(B)Special rule for emergenciesIf the owner or operator of a public water system submits the petition under paragraph (1) in
			 response to an emergency, the Administrator shall respond not later than
			 72 hours after receipt of the petition.
								704.Cost recoveryIf costs have been incurred by the Administrator or the State, as applicable, for undertaking a
			 response action under this title relating to the release of a chemical,
			 the owner or operator of the covered chemical storage facility shall be
			 liable to the Administrator or the State for those costs.
					705.Transfer of covered chemical storage facilitiesNotwithstanding the inspection schedule under section 702(b)(2)(B), no person shall transfer a
			 covered chemical storage facility unless—
						(1)prior to the closing or completion of the transfer, the transferor submits to the transferee the
			 results of a pre-transfer inspection of the integrity of the covered
			 chemical storage facility, which shall be conducted pursuant to any
			 requirements set by the Administrator under section 702(c)(2) or the State
			 under section 702(c)(1), as applicable; and
						(2)the transferor or the transferee agrees to take appropriate measures to address the results of the
			 pre-transfer inspection prior to the date that is 30 days after the date
			 on which the covered chemical storage facility closes or is transferred.
						706.Information sharing
						(a)Information for operators of domestic water systems on navigable watersThe Administrator or State, as applicable, shall provide operators of domestic water systems on a
			 navigable water that is designated for use as a domestic water source
			 under section 303 with information relating to—
							(1)emergency response plans for covered chemical storage facilities located within the same watershed
			 as the domestic water system; and
							(2)an inventory of each chemical held at the covered chemical storage facilities described in
			 paragraph (1).
							(b)Emergency response plansA copy of each emergency response plan submitted under section 702(b)(2)(A) shall be provided to—
							(1)the Administrator (if the State exercises primary responsibility under section 702(c)(1)); and
							(2)the Secretary of Homeland Security.
							(c)Information
							(1)In generalThe Administrator or a State, as applicable, may keep confidential information the Administrator or
			 the State determines to be sensitive or present a security risk to a
			 covered chemical storage facility.
							(2)ExceptionsParagraph (1) shall not—
								(A)apply to public health information; or
								(B)prevent the sharing of information with the Administrator, the Secretary of Homeland Security, a
			 public water system, or a public agency involved in emergency response.
								707.Penalties for violationsAny person owning or operating a covered chemical storage facility who violates any applicable
			 requirement or who fails or refuses to comply with an order issued by the
			 Administrator or the State as applicable under this title, may, in an
			 action brought in the appropriate United States District Court, be subject
			 to a civil penalty not to exceed $15,000 for each day in which such
			 violation occurs or failure to comply continues..
		
